In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0007V
                                          UNPUBLISHED


    PAUL CHRISTENSEN,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: August 19, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On January 2, 2019, Paul Christensen filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered from a right shoulder injury related to
vaccine administration (“SIRVA”), resulting from an influenza vaccine administered on
October 19, 2017. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On April 7, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On August 19, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded a total of $76,226.41
consisting of $75,000 in pain and suffering and $1,226.41 for past unreimbursable
expenses. Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $76,226.41 (consisting of $75,000.00 in pain and suffering and
$1,226.41 in past unreimbursable expenses), in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


    PAUL CHRISTENSON,

                 Petitioner,

    v.                                                 No. 19-0007V
                                                       Chief Special Master Corcoran
    SECRETARY OF HEALTH AND                            ECF
    HUMAN SERVICES,

                 Respondent.



                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION1

I.       Procedural History

         On January 2, 2019, Paul Christenson (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

-34, as amended. He alleges that he sustained a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, within the Table time

period following administration of an influenza vaccine he received on October 19, 2017.2 See

Petition. On January 27, 2020, the Secretary of Health and Human Services (“respondent”)

filed a Rule 4(c) Report recommending compensation be denied. ECF No. 20. On February

28, 2022, Chief Special Master Corcoran issued a Findings of Fact, holding that petitioner had

received the flu vaccine in his right shoulder and petitioner’s SIRVA likely began within the

48-hour timeframe for the Table claim. ECF No. 29. On April 6, 2022, respondent filed his


1
 This Proffer does not include attorneys’ fees and costs, which the parties intend to address
after the Damages Decision is issued.
2
 The petition alleged the flu vaccine was administered on October 19, 2017, but the filed
vaccination records document administration on October 14, 2017. The court’s Findings of
Fact found that petitioner received the vaccination on October 14, 2017. ECF No. 29 at 6.
amended Rule 4(c) report, indicating that based on the Chief Special Master’s findings of fact,

this case is appropriate for compensation under the terms of the Act for a SIRVA Table injury.

ECF No. 32. On April 7, 2022, the Chief Special Master issued a ruling on entitlement, finding

that petitioner was entitled to compensation for a SIRVA Table injury.3 ECF No. 33.

II.    Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $75,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,226.41. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through

a lump sum payment as described below and requests that the Chief Special Master’s decision




3
  Respondent has no objection to the amount of the proffered award of damages set forth
herein. Assuming the Chief Special Master issues a damages decision in conformity with this
proffer, respondent waives his right to seek review of such damages decision. However,
respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief
Special Master’s April 7, 2022, entitlement decision.
and the Court’s judgment award the following:4 a lump sum payment of $76,226.41, in the

form of a check payable to petitioner.

IV.    Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Paul Christensen: $76,226.41

                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Principal Deputy Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    TRACI R. PATTON
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    s/ Tyler C. King
                                                    TYLER C. KING
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Tel: (202) 305-0730
                                                    Tyler.King@usdoj.gov
Dated: August 19, 2022




4
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.